DETAILED CORRESPONDENCE
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Claims 6 and 8-9 are pending, with Claims 1-5 and 7 cancelled. 

Response to Arguments/Remarks
Applicant argues the 103 rejection, on page 6, in view of Marsh (US 2016/0213855), Holm et al.,(US 4973318), Etter et al., (US 20070176322), Schneider et al., (US 2015/0080807), Schenker et al., (US 2015/0018776) and Julian et al., (US 2012/0289905), stating that the prior art allegedly doesn’t teach “aiding in identifying the pointer to determine if the correct dose is set” of the amended claimed invention, nor teaches “wherein the unitary element is molded prior to molding the outer housing element”, further arguing that extraordinary inventive skill would be needed to combine so many prior art components to result in the current invention. The examiner has fully considered applicant’s argument, and (agrees/respectfully disagrees)…
Further, the current application has been inherited by a new examiner, differing from the previous examiner assigned to this case. Therefore, a new thorough search has been undertaken with regards to the amended limitations. See action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 9, the limitation “the outer housing element and the unitary element have different colors” has already been recited in independent Claim 6 line 26, therefore reciting it again in Claim 9 does not further limit the subject matter of Claim 6 upon which Claim 9 depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bergens (US 2017/0319793) in view of Perez et al., (US 6171283).
Regarding Claim 6, Bergens teaches a method for molding a polymeric housing for a medical injection device, comprising: 
providing a polymeric housing (Fig. 2, seen at (10)) rotatably guiding an axially movable scale drum (seen in Fig 2, and at Fig. 5, (40)) during dose setting and which the axially movable scale drum ([0020] wherein the dose drum is telescoping, hence axially movable) having an external helical groove (Fig. 5, (49)) carries indicia (seen in Fig. 2 and Fig. 5) viewable through a window (Fig. 2, (13)) provided in the housing (seen at 10), and 
a pointer (Fig. 1, annotated below, (12*)) pointing to the indicia viewable through the window thereby indicating the size of the set dose (seen in Fig. 1 below), wherein the polymeric housing comprises: 

    PNG
    media_image1.png
    264
    417
    media_image1.png
    Greyscale


a molded ring-shaped unitary element (Fig. 10, annotated below, wherein the area indicated by (13*) is the ring-shaped unitary element within the housing portion (10) at the distal end) comprising at least a portion interior of the outer housing element and molded prior to molding the outer housing element, the molded ring-shaped unitary element molded with the pointer (seen in annotated Fig. 10, wherein the portion (13*) includes the window (13), which is surrounded by the pointer) for indicating the size of a set dose (illustrated in Figs 2 and 3, where the pointer indicates the size of the set dose) and molded with a thread segment (Fig. 10, annotated, (10*)) for guiding the axially movable scale drum (40) wherein the pointer and the thread segment are molded in an interrelated and predetermined position (as seen in annotated Fig. 10 below, as well as annotated Fig. 1 showing the pointer, where the pointer (12*) is molded in a predetermined position about (13), and the interrelated position of the thread segment (10*) is also predetermined parallel from said window and pointer);

    PNG
    media_image2.png
    391
    494
    media_image2.png
    Greyscale


the molded outer housing element is injection molded over the ring-shaped unitary element leaving at least a part of protruding pointer visible (seen in Fig. 1, annotated, wherein the pointer (12*) is visible), 
wherein an outer surface of protruding pointer (Fig. 1, annotated, wherein the pointer (12*) is aligned with the outer surface of the outer housing element and forms part of the window (13)) is aligned with an outer surface of the housing element and protruding pointer forms part of the window (13) provided in the housing (seen at 10), and 
wherein the method comprises the steps of: 
molding a ring-shaped unitary element having an outer surface from which the pointer protrudes outwardly (the outer surface also seen in Fig. 1, where the pointer protrudes therefrom about the window) and an inner surface from which surface the thread segment protrudes inwardly (seen in annotated Fig. 10, wherein the thread segment protrudes inwardly and engages the helical groove of the dose drum), 
molding an outer housing element over the unitary element (seen in annotated Fig. 10, wherein the unitary elements features are interior to the outer housing element, therefore the outer housing element is molded over the unitary element).
wherein the unitary element is molded prior to molding the outer housing element” is considered to be a product-by-process limitation. A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Further, while Bergens teaches the unitary element and the outer housing element, Bergens doesn’t explicitly teach wherein the outer housing element and the unitary element have different colors.
In related prior art, Perez teaches a medical injection device having an outer housing and various unitary elements (Perez Fig. 7), wherein the outer housing element and the unitary elements can have different colors (Perez [Col. 5, lines 5-10], wherein the polymers used to form various parts of the device may be colored in tones like off-white, brown or black, while other components may be translucent or opaque, latex-colored or flesh tone). This increases visibility of the features of the injection device.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the outer housing element and the unitary element to have different colors, as such limitations are a design choice and do not contribute any unexpected results to the system; hence the “the outer housing element and the unitary element have different colors” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bergens (US 2017/0319793) in view of Perez et al., (US 6171283), as applied to Claim 6 above, and further in view of Herschel et al., (US 2016/0129196).
Regarding Claim 8, Bergens in view of Perez teaches the modified method for molding a polymeric housing according to claim 6. Bergens in view of Perez doesn’t explicitly teach wherein the outer housing element and the unitary element are molded from different polymeric materials.
In related prior art, Herschel teaches a polymeric housing for a medical injection device (Herschel Fig. 1), wherein various components of the device can be made from different polymers (Herschel [0019], wherein parts of the drug delivery mechanism can be made from a first polymer, and where other parts can be made from a second polymer that is different from the first polymer). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the outer housing element and the unitary element of Bergens and Perez, to be molded from different polymeric materials, as taught by Herschel, for the motivation of the chosen polymer properties optimizing components according to their role in the drug delivery mechanism (Herschel [0019], such as optimizing the mechanical strength of components which receive impact during drug delivery, in Herschel’s case being a stop limiter component interacting with the piston rod, dose knob and dose drum).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783  
/BRANDY S LEE/Primary Examiner, Art Unit 3783